Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12, 13, 45-46, 69-72, 74, 79, 91, 127-129, 138, 140, 146, 158, 165 and 168-174 are pending in the application. Claims 127-129, 138, 146, 158, 169-170 and 172-173 are withdrawn. Claims 12-13, 45-46, 69-72, 74, 79, 91, 140, 165, 168, 171 and 174 are under examination. 
Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 because the specification discloses sequences without the sequence identification number: See page 56 lines 40 and page 57 lines 15 to 16, for example. It is noted that x is an integer from 1 to 10, therefore the formula for the linker encompasses amino sequences that require a sequence identification number i.e. the linkers are 4 or more amino acids long.   Full compliance with the sequence rules is required in response to this office action.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.



Information Disclosure Statement
The information disclosure statement filed 11/23/2021 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election without traverse of Group II claims 12-13, 45-46, 69-72, 74, 79, 91, 140, 165, 168, 171 and 174 is  acknowledged.
Claims 127-129, 138, 146, 158, 169-170 and 172-173 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72  and 74 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 72 states that the antibody is  a monoclonal antibody, a humanized antibody or a chimeric antibody. Claim 74 depends on claim 72 and recites that the antibody is an IgA or an IgG class antibody.
Claims 72 and 74 do not further limit the scope of claim 12. This is because claim 12 is drawn to an isolated VHH antibody that comprises a VHH binding domain. Thus, the antibody types of claim 72  and 74 do not further limit the scope of an isolated VHH antibody of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Status of the Claims
Claims 72 and 74 are rejected. Claims 127-129, 138, 146, 158, 169-170 and 172-173 are withdrawn. Claims 12-13, 45-46, 69-71, 74, 79, 91, 140, 165, 168, 171 and 174 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645